Morton, J.
The remarks objected to were uttered in the closing argument of the counsel for the plaintiff. The exceptions state that there were no suggestions or intimations during the trial of anything on which they could be based. If anything material, which was likely to affect the proper course of the trial, and which appeared to justify what he said, had come to the knowledge of the counsel for the plaintiff, it was his duty to bring it to the attention of the court. If he merely suspected *275or imagined that there might be something of that sort, then the intimations and suggestions and the declamatory style that were used, though probably due to the zeal of counsel in a closing argument, were unwarranted, and were not legitimate argument. While the court might properly enough have gone farther than it did, the instructions which it gave covered and included those which were requested. It told the jury, in substance, that they were to decide the case upon the law and the evidence and nothing else, and it is to be presumed that they did so. jExceptions overruled.